ORDER SUSPENDING RESPONDENT
PER CURIAM.
An order was entered in this cause October 19, 1966, Fla., 191 So.2d 49, deferring action on the pending petition of The Florida Bar for suspension of the respondent Benjamin Cohen from the practice of law pursuant to Integration Rule, Article XI, Rule 11.08(3), 31 F.S.A.; such action was deferred to await final action by the United States Supreme Court on a petition for certiorari by the said Benjamin Cohen from the judgment of conviction for the offense of filing a false and fraudulent income tax return for the calendar year 1960 in violation of Title 26, U.S.Code, Section 7201, and a consequent sentence of eighteen months imprisonment and $10,000 fine. There has now been filed in this cause evidence that the respondent’s petition for writ of certiorari in the Supreme Court in re Cohen v. United States, 385 U.S. -, 87 S.Ct. 395, 17 L.Ed.2d -, has been denied. Now, therefore, it is
ORDERED that Benjamin Cohen, a member of The Florida Bar, be and he is hereby suspended from the practice of law in this State until after determination of disciplinary proceedings by The Florida Bar as provided in the Integration Rule and until the further order of this Court It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and O’CONNELL, JJ., concur.